 



EXHIBIT 10.1
FOURTH AMENDMENT TO
COMMERCIAL LOAN AGREEMENT
AND
SECURITY AGREEMENT
     This FOURTH AMENDMENT TO COMMERCIAL LOAN AGREEMENT and SECURITY AGREEMENT,
dated as of February 13, 2007 (this “Fourth Amendment”), is between VERICHIP
CORPORATION, a Delaware corporation (the “Borrower” or “Debtor”), and APPLIED
DIGITAL SOLUTIONS, INC., a Missouri corporation (the “Lender”).
Recitals:
     WHEREAS, on December 27, 2005, the Borrower and the Lender entered into a
Commercial Loan Agreement (the “Agreement”) pursuant to which Lender made a Loan
to Borrower subject to the terms and conditions contained in the Agreement;
     WHEREAS, on October 6, 2006, the Borrower and the Lender entered into a
First Amendment to Commercial Loan Agreement pursuant to which Lender increased
the principal amount of the Loan by Four Million Five Hundred Thousand Dollars
($4,500,000.00) (including a change in the applicable interest rate) in order to
meet the Borrower’s working capital needs, IPO costs, and cash needs in
connection with Perceptis’ potential election to take its final
(deferred) payment in cash and to make certain other amendments to the Agreement
contained herein;
     WHEREAS, on January 19, 2007, the Borrower and the Lender entered into a
Second Amendment to Commercial Loan Agreement pursuant to which Lender increased
the principal amount of the Loan by One Million Five Hundred Thousand Dollars
($1,500,000.00) in order to meet the Borrower’s working capital needs and IPO
costs;
     WHEREAS, on February 8, 2007, the Borrower and the Lender entered into a
Third Amendment to Commercial Loan Agreement, a Third Amended and Restated
Revolving Line of Credit Note, and a Third Amendment to Security Agreement,
pursuant to which certain payment terms were changed and the revolving nature of
the Loans would be deemed changed upon the occurrence of certain events; and
     WHEREAS, the Lender and the Borrower desire to clarify certain terms now
existing under the Loan Documents;
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
Agreement.

1.   Recitals. The foregoing recitals are true and correct and are hereby
incorporated by this reference.

1



--------------------------------------------------------------------------------



 



2.   Definitions. All capitalized terms used herein, except as modified or
defined in this Fourth Amendment, shall have the meaning given to such terms in
the Agreement or in the Security Agreement as applicable. All references to the
Agreement in all documents executed by Borrower, Guarantor and/or Lender in
connection with the Agreement are hereby deemed to refer to the Agreement, as
hereby amended.

3.   Amendments: The following sections of the Agreement or the Security
Agreement, as indicated, are hereby amended or clarified as follows:

          a. Credit Agreement.
          (i) Bank Accounts. Section VIII (O) of the Agreement shall be deleted
and replaced by the following: “Borrower shall maintain its primary operating
and deposit accounts at such locations and with such financial institutions as
shall be approved by Lender from time to time, such approval not to be
unreasonably conditioned or withheld.”
          (ii) Capital Structure. For the avoidance of doubt, the Lender hereby
ratifies and confirms that the Borrower’s IPO shall not be deemed a breach of or
an event of default under the Agreement, including without limitation, under
Sections IX (C) or XI (4) thereof.
          (iii) Permitted Liens. Section VII (N) of the Agreement is hereby
amended by removing the parenthetical “(“Permitted Encumbrances”)” at the end of
the sentence and replacing it with the following: “or any other liens arising in
the ordinary course of the Borrower’s business or by operation of law so long
as, in any such case, either such lien shall not be prior in right and dignity
to the lien in favor of the Lender or the existence of such lien shall not have
a material adverse effect on the Borrower (“Permitted Encumbrances”).”
          b. Security Agreement. For the avoidance of doubt, the Lender hereby
ratifies and confirms that the existence of any lien on the Debtor’s assets,
including the Collateral, shall not be deemed a breach of or an event of default
under the Security Agreement, including without limitation, Sections 3(e) and
5(b) thereof, if such liens arise in the ordinary course of the Debtor’s
business or by operation of law and, in any such case, either such lien shall
not be prior in right and dignity to the security interest granted to the Lender
under the Security Agreement or the existence of such lien shall not have a
material adverse effect on the Debtor.

4.   Representations and Warranties. The terms and conditions, representations
and warranties, and covenants as set forth in the Agreement, the Security
Agreement, and all other loan documents executed by Borrower in favor of Lender
in connection with the Loan are hereby ratified and affirmed by Borrower, and
Borrower hereby agrees that the said terms and conditions, and covenants are
valid, true and correct as if made on the date hereof.

5.   No Implied Modifications; Inconsistencies. Except as expressly modified
hereby, all terms and provisions of the Agreement and the Security Agreement
shall remain unchanged and in full force and effect. In the event of an
inconsistency between the terms of this Fourth Amendment and the terms of the
Agreement or the Security Agreement, the terms hereof shall control.

2



--------------------------------------------------------------------------------



 



6.   Counterparts. This Fourth Amendment may be executed in any number of
counterparts, and all such counterparts shall together constitute but one
instrument.

7.   Governing Law. This Fourth Amendment shall be governed by and construed in
accordance with the laws of the State of New Hampshire.

[Signature Page to Follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have by their duly authorized
representatives executed this Fourth Amendment on the date first above written.

            BORROWER:


VERICHIP CORPORATION, a Delaware corporation
      By:   /s/ William J. Caragol         Print Name: William J. Caragol       
  Title:   Chief Financial Officer        LENDER:


APPLIED DIGITAL SOLUTIONS, INC., a Missouri
corporation
      By:   /s/ Lorraine Breece         Print Name: Lorraine Breece         
Title:   Senior Vice President and Chief Accounting Officer     

4